Title: John Quincy Adams to Thomas Boylston Adams, 18 November 1795
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            London November 18. 1795. Osborne’s Hotel.
            My Dear Brother
          
          You were doubtless informed by our friends who favoured me with a visit at Helvoet of my sailing from thence at last. I landed the next day at Margate, and the morning after reached the place from whence I now write you.
          I found nothing to do; or rather all done. But I still find my self detained here to wait for further orders which I expect daily to arrive
          Mr: Pinckney is expected back in the course of this month or the next. His arrival will release me, and if my tour here should prove only useless, it will be less unpleasant to myself than I had reason to suppose.
          You will not fail however to write me by every opportunity until further notice, enclosing to Mr Johnson, except when you have opportunities of a private hand. You have heard of Mr: Randolph’s resignation. Its occasion did not arise from the affair of the Treaty, nor was it report be true, very honourable to himself. Mr Bradford the late Attorney General died about the same time.
          A severe fever has prevailed in New-York, but at the date of the latest Letters (October 11.) had subsided. I have a Letter from Charles of Septr 27. The family were then all out of the City, and well. Peggy Smith I am told is married to a french Gentleman by the name of Darville.
          
          Mr: Bayard assures me he has no documents relative to the case of the Ship Penn. If you see Mr: Van Son perhaps he can supply you with some, or at least he can inform you of the facts. The owners employed him as their counsel, in their former application to the States General. As I may probably soon return, I do not think it will be necessary for you to present a memorial as yet.
          You may if you please write me the current news by private opportunities. The public here know nothing of what is going forward in your quarter.
          Mrs: Turing’s answer to the note I wrote her, with the letter from Mlle: Lorenzi, is enclosed. If I should receive any further information from her, I shall be happy to forward it
          The Government here is very busy against Sedition; and Sedition no less busy against the Government. Some prospect of a famine, but none of Peace.
          I miss your company as much at least as I expected, and that is saying a great deal. Those of our friends whom I have seen all enquire kindly after you.
          Remember me respectfully at ——— I dare not write the word, so grating to tender ears, that Genet you know made its use an heinous crime in one of our former diplomatic characters. My best regards to all friends, and tell the Baron that I find nothing to compensate for the loss of our academic walks.
          Your affectionate brother
          
            John Q. Adams.
          
        